NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



FORREST M. JOHNSON,                           )
                                              )
             Appellant,                       )
                                              )
v.                                            )         Case No. 2D13-4308
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 7, 2015.

Appeal from the Circuit Court for Polk
County; Charles B. Curry, Judge.

Howard L. Dimmig, II, Public Defender, and
Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


CASANUEVA, Judge.

             We affirm Forrest M. Johnson's judgment and sentence in this Anders1

appeal. However, we remand for the trial court to correct an apparent scrivener's error

in the order revoking probation.




             1
                 Anders v. California, 386 U.S. 738 (1967).
              Johnson admitted to violating his probation, and his probation was

revoked based on the violations set forth in an amended affidavit of probation. The

amended affidavit alleged nine violations, including a violation of condition three for

changing his residence without the consent of the probation officer. The order of

revocation tracks the violations alleged in the amended affidavit but includes a violation

of condition thirteen, failure to report within seventy-two hours of release, and no

violation of condition three. No violation of condition thirteen was alleged or otherwise

at issue. Thus, it appears the trial court intended to include a violation of condition

three, not condition thirteen, in its order. Accordingly, we affirm Johnson's judgment

and sentence but remand for the trial court to correct the order revoking probation.

              Affirmed and remanded.


DAVIS, C.J., and ALTENBERND, J., Concur.




                                            -2-